EXHIBIT 99.1 Grant Park Fund Weekly Commentary For the Week Ended July 9, 2010 July 9, 2010 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units -1.3% -2.6% -8.3% Class B Units -1.3% -2.6% -8.6% Legacy 1 Class Units -1.3% -2.6% -7.4% Legacy 2 Class Units -1.3% -2.6% -7.5% Global 1 Class Units -1.5% -2.8% -6.9% Global 2 Class Units -1.5% -2.8% -7.0% Global 3 Class Units -1.6% -2.8% -7.9% S&P 500 Total Return Index2 5.5% 4.6% -2.3% Barclays Capital U.S. Long Government Index2 -1.1% -1.4% 11.3% 1 Subject to independent verification. 2 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs Sector/Market Price Action Cause Corn Increase Speculation upcoming government reports will show increased global corn demand and reduced inventories Soybeans Increase Supply concerns fostered by rain in the Midwest and by hot and arid weather in China’s key growing regions Livestock markets Increase Belief gains in the equity markets would increase demand Grant Park’s longer-term trading advisors are predominantly long the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are predominantly short the sector. Currencies Sector/Market Price Action Cause British pound Decrease News the International Monetary Fund reduced its growth forecasts for the UK economy Canadian dollar Increase Stronger-than-expected Canadian jobs data Australian dollar Increase Increased demand for higher-yielding currencies Grant Park’s longer-term trading advisors are predominantly short the currency sector.Grant Park’s shorter-term trading advisors are predominantly long the sector. Energy Sector/Market Price Action Cause Crude oil Increase An unexpected drop in U.S. crude oil inventories Natural gas Decrease Increases in natural gas stockpiles in the U.S. Grant Park’s longer-term trading advisors are predominantly short the energy sector.Grant Park’s shorter-term trading advisors are also predominantly short the sector. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT. Equities Sector/Market Price Action Cause U.S. equity markets Increase Projections of strong corporate earnings for the second quarter Dax Index Increase Strong rallies in the European banking and mining sectors Hang Seng Increase Rallies among several key Chinese developers Grant Park’s longer-term trading advisors are predominantly long the equities sector.Grant Park’s shorter-term trading advisors are predominantly short the sector. Fixed Income Sector/Market Price Action Cause U.S. Treasury markets Decrease Declines in demand for safer assets following rallies in the equity market and improving retail sales figures Grant Park’s longer-term trading advisors are predominantly long the fixed income sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Metals Sector/Market Price Action Cause Base metals Increase Forecasts that optimism surrounding the global economy will support industrial production Precious metals Increase Buying by large commodity funds to take advantage of recent declines in prices Grant Park’s longer-term trading advisors are predominantly long the metals sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Indices Overview 2 Standard and Poor’s 500 Total Return Index (S&P 500 Index) – A weighted index of the 500 stocks in the S&P 500 Index, which are chosen by Standard and Poor’s based on industry representation, liquidity, and stability.The stocks in the S&P 500 Index are not the 500 largest companies, rather the index is designed to capture the returns of many different sectors of the U.S. economy.The total return calculation includes the price-plus-gross cash dividend return. Barclays Capital U.S. Long Government Index (formerly Lehman Brothers U.S. Government Index:Long Subset) – A benchmark comprised of the Barclays Capital U.S. Treasury and U.S. Agency indices.The U.S. Long Government Index includes Treasuries (public obligations of the U.S. Treasury that have remaining maturities of more than ten years) and U.S. agency debentures (publicly issued debt of U.S. Government agencies, quasi-federal corporations, and corporate or foreign debt guaranteed by the U.S. Government). The U.S. Government Index is a component of the Barclays Capital U.S. Government Index. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT.
